Gildersleeve, J.
The record herein is such that this court is not permitted to inquire into the sufficiency of the evidence in support of any essential fact. We must assume that the jury correctly determined the facts necessary to sustain the verdict. The defendant was successful in urging its counterclaim, and the plaintiffs appealed. The counterclaim is based upon an alleged breach of contract on the part of the'plaintiffs, and presents the only question we need discuss. The defendant purchased from plaintiffs certain garments, known as jackets, and one of the con- ' ditions of the .agreement- of purchase was that the plaintiffs would' not sell any of these jackets to anybody else. Upon sufficient evidence, the jury found the plaintiffs guilty of a breach of this agreement. It is the claim of the plaintiffs that this contract wes void and unenforcible, since it is in restraint of trade.
/
*174The contract in question restrained the manufacture and sale of one particular article of a certain design or pattern only, and the benefit it was intended to confer was reasonable. It must be said that the restraint imposed was partial- and well within the rule of enforcible contracts of this nature, as laid down in the leading authority on this subject, viz.; Diamond Match Co. v. Eoeber, 106 Y. Y. 413.
Freedman, P. J., and McAdam, J., concur.
Judgment affirmed, with costs.